. t _ l
An unpub|lsllied order shall not be regarded as precedent and shall not be clted as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF§LOVELL NO. 65621
GAINES, DECEASED,

RONALD KWAME GAINES,

Appellant,  § § § D
vs. l
IDA MAE GAINES, JUN 1 5 ?W*
R€Spolldent. Te)\c:lE K. LrNoEMAN

CLERK GF SUF‘REME COURT
E¥ -
DEPUTY CLEF€K

ORDER DISMISSING APPEAL

In this appeal, appellant seeks to challenge the district court’s
l\/[arch 28, 2014_, oral ruling denying a motion filed by appellant in a
probate matter. No appeal may be taken, however, from a district court’s
oral ruling. Rust 1). Clark Cnty. Sch. Dist., 103 Nev. 686, 689, 747 P.Zd
1380, 1382 (198’7). Accordingly, we lack jurisdiction to consider this
appeal_, and we therefore

ORDER this appeal DISMISSED.

Douglas l 1 Cherry d

cc: Hon. Gloria Sturman, District Juclge
Ronald Kwame Gaines
McFarling Law Group
Eighth District Court Clerk

SuPRz-:ME Counr
oF
NEvAuA

<0) mm @Q"p

|*-l~ "ll¢&§